Mb. Justice Linscott delivered the opinion of the court: This claim was filed on December 31, 1934, for the sum of $41.19, and was for material purchased by Division of Highways, purchase order D-36550 and requisition MG-163. The department advises this is a just claim, and the goods were received. We have heretofore held that where the facts were undisputed, that the State received supplies as ordered by it and that the bill therefor was not presented for payment before the lapse of the appropriation out of which it could be paid, an award for the amount due will be made. The Attorney General states that this falls within that rule and he makes no objection to payment. We, therefore, make an award in the sum of $41.19 for the claimant.